[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR DEFICIENCYJUDGMENT AS TO DEFENDANT WOOD ONLY
The court holds that since the appellate court refused to open defendant Wood's foreclosure judgment, the plaintiff's right to seek a deficiency judgment against Wood expired 30 days after title vested in the plaintiff. According to the Appellate Court decision, title as to Wood's interest vested in the plaintiff on May 1, 1992. The plaintiff had 30 days from that date to file for deficiency judgment. General Statutes § 49-14. BurrittInternational Bancorporation v. Wood, 33 App. Conn. 401, 404.
The motion is denied and the objection thereto is sustained.
Allen, J.